DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to inventprovisions. 
Information Disclosure Statement
Non-patent Literature document designated “AL” in IDS dated 11/13/2019 was lined through for listing incorrect publication year.
Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (also see Applicants’ discussion of figure 4 in specification para. [0032], [0043]).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objection
The disclosure is objected to because of the following informalities: Para [0001] needs to be updated to reflect the patented status of U.S. patent application Ser. No. 15/281,475 since this application is granted a patent and is no longer pending. Appropriate correction is required. 
Claim Objections
Claims 1-5 are objected to because of the following informalities:  line 1 “Apparatus” needs to be corrected to --An apparatus-- in claim 1 and --The apparatus-- in each of claims 2-5. Appropriate correction is required.
Claims 7-9 are objected to because of the following informalities:  line 1 “A method” needs to be corrected to --The method—given its antecedent “A method” in claim 6 line 1. Appropriate correction is required.
Claims 2, 4 are objected to because of the following informalities:  line 1 “claim 1 wherein” needs to be corrected.  A suggested correction is -- claim 1, wherein --. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  line 1 “claim 4 wherein” needs to be corrected.  A suggested correction is -- claim 4, wherein --. Appropriate correction is required.
Claims 7, 8 are objected to because of the following informalities:  line 1 “claim 6 wherein” needs to be corrected.  A suggested correction is -- claim 6, wherein --. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  line 1 “claim 8 wherein” needs to be corrected.  A suggested correction is -- claim 8, wherein --. Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  line 2 “providing apparatus” needs to be corrected.  A suggested correction is -- providing an apparatus --. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  lines 3-4 “wherein each of the devices in the kit has its plurality of magnet assemblies mounted in a different predetermined pattern” needs to be corrected.  A suggested correction is -- wherein each of the devices in the kit has its respective plurality of magnet assemblies mounted in a different predetermined pattern --. Appropriate correction is required.

Claim Rejections - 35 USC § 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in each of lines 3, 6 recite the limitation "a patient" and in line 11 recites “each patient” which render the claim unclear.  More specifically, it is unclear as to whether claim 1 lines 6, 11 “patient” is the same as or different than or in addition to that recited in claim 1 line 3.
Claim 1 in line 7 recites "the patient" which renders the claim unclear. More specifically, it is unclear as to whether claim 1 line 7 "the patient" is referring to "patient" in claim 1 line 3 or claim 1 line 6 or some combination or permutation of these.
Claim 6 in lines 4, 8 recites the limitation "a patient" which render the claim unclear.  More specifically, it is unclear as to whether claim 6 line 8 “a patient” is the same as or different than or in addition to that recited in claim 6 line 4.
Claim 6 in line 9, 10 recites "the patient" and in line 16 recites “that patient” which renders the claim unclear. More specifically, it is unclear as to whether claim 6 line 9, 10, 16 is 
Claim 1 in line 9 recites “a rapidly changing magnetic field” which renders the claim unclear. More specifically, it is unclear as to whether Claim 1 line 9 “a rapidly changing magnetic field” is the same as, different than or in addition to that recited in claim 1 lines 5-6 “a rapidly changing magnetic field” and if different in what way the two differ.
Claim 1 in line 10 recites “the magnetic field” which renders the claim unclear. More specifically, it is unclear as to whether claim 1 line 10 “the magnetic field” is referencing “a rapidly changing magnetic field” in claim 1 lines 5-6 and/or claim 1 in line 9.
Claim 2 in line 2 recites “a rapidly changing magnetic field” which renders the claim unclear. More specifically, it is unclear as to whether claim 2 line 2 “a rapidly changing magnetic field” is the same as, different than or in addition to “a rapidly changing magnetic field” in claim 1 line 9 and/or that in claim 1 lines 5-6.
Claim 6 in each of line 11 and 14 recites “a rapidly changing magnetic field” which renders the claim unclear. More specifically, it is unclear as to whether Claim 6 line 11 and 14 “a rapidly changing magnetic field” is the same as, different than or in addition to that recited in claim 6 line 7 “a rapidly changing magnetic field” and if different in what way the multiple instances differ.
Claim 6 in lines 15-16 recites “the magnetic field” which renders the claim unclear. More specifically, it is unclear as to whether claim 6 lines 15-16 “the magnetic field” is referencing “a rapidly changing magnetic field” in claim 6 line 7 and/or line 11 and/or line 14.
Claim 7 in line 2 recites “a rapidly changing magnetic field” which renders the claim unclear. More specifically, it is unclear as to whether claim 7 line 2 “a rapidly changing magnetic 
Claims 1 in line 7 and claim 6 in lines 8 recites the limitation “the natural electrical activity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 in lines 2-3 and claim 7 in lines 2-3 recites the term “at least” in the limitation “a rapidly changing magnetic field of at least 500-600 Tesla/second” which renders the claim unclear. More specifically, the term “at least 500-600 Tesla/second” does not provide the reasonable certainty of claim range required i.e. unclear as to what the upper boundary of the range is.  Section 112(b) requires claims “particularly pointing out and distinctly claiming” the invention. Since the claim terms “at least 500-600 Tesla/second”, when read in light of the specification, fail to inform, with reasonable certainty, to those skilled in the art about the upper boundary of the range, the claim as recited is indefinite. 
Claim 2 in lines 3 and claim 7 in line 3 recites the term “no less than” in the limitation “a magnet movement speed of no less than 400 Hertz” which renders the claim unclear. More specifically, the term “no less than 400 Hertz” does not provide the reasonable certainty of claim range required i.e. unclear as to what the upper boundary of the range is.  Section 112(b) requires claims “particularly pointing out and distinctly claiming” the invention. Since the claim terms “no less than 400 Hertz”, when read in light of the specification, fail to inform, with reasonable certainty, to those skilled in the art about the upper boundary of the range, and the claim as recited is indefinite. 
Claim 1 in line 6 and claim 6 in line 7 recite “weak electric currents” which renders the claim unclear. More specifically, the term "weak" in claim 1 and claim 6 is a relative term which renders the claim indefinite.  The term "weak" is not defined by the claim, the specification does 
Dependent claims 2-5 and 7-9 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112 second paragraph because the additional recited limitations fail to cure the 35 U.S.C. 112 second paragraph issue in their respective base claims. Consequently, dependent claims 2-5 and 7-9 are also rejected under 35 U.S.C. 112 second paragraph based on their direct/indirect dependency on their respective base claims.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 6 are rejected under 35 U.S.C. 102(b) as being anticipated over Pascual-Leone; Alvaro et al. (Pub. No.: US 20100210894 A1, hereinafter referred to as “Pascual-Leone").
As per independent Claim 1, Pascual-Leone discloses apparatus for applying Transcranial Magnetic Stimulation (TMS) to a patient (Pascual-Leone in at least abstract, fig. 1-[0006] “a system for applying transcranial magnetic stimulation to a subject … to deliver a fluctuating magnetic field to a subject's brain to induce an electric current therein”), wherein the apparatus comprises: 
a head mount for disposition on the head of a patient (Pascual-Leone in at least fig. 2A-2C, fig. 3A-3E, [0039], [0071-0073] for example discloses a head mount for disposition on the head of a patient. See at least Pascual-Leone [0039] “An interface … positioned to deliver a magnetic field to a substantial portion of a seizing subject's brain…the interface includes a pliable hat-shaped device that can be fitted rapidly to most any subject's head”;[0071] “a TMS helmet that can be kept with the subject…FIGS. 3A-E illustrate a … headpiece includes an outer shell … that houses various components that together facilitate performing one or more TMS procedures on an individual.”; [0072] “FIGS. 3B-3E illustrate one embodiment of a headpiece that can be individualized for a particular subject's treatment.”; [0073] “The skeleton …can be shaped to an individual's head. Alternatively, the skeleton may simply come in a number of predetermined sizes that would allow the skeleton to fit a wide variety of head sizes. The skeleton may be formed from a number of strips, each strip including any number of fasteners adapted to engage with the fasteners on the TMS coil”); and 
a plurality of magnet assemblies mounted on the head mount in a predetermined pattern (Pascual-Leone in at least [0038-0039], [0072], [0074] for example discloses a plurality of magnet assemblies (i.e. one or more electromagnetic coils) mounted on the head mount in a predetermined pattern. See at least Pascual-Leone [0038] “An interface may incorporate one or [0074] “determine the location on the head that the coil should be placed to carry out the intended treatment…the desired location… to achieve a desired granularity with respect to the number of possible positions for the coil”),
wherein each of the magnet assemblies comprises a magnet for selectively providing a rapidly changing magnetic field capable of inducing weak electric currents in the brain of a patient so as to modify the natural electrical activity of the brain of the patient(Here, the claim recitation “to modify the natural electrical activity of the brain of the patient” is being interpreted as intended use/functional limitation and as such, a prior art structure that has ability to so perform the function would read on the limitation. See also MPEP § 2111.04. Pascual-Leone in at least [0026] for example discloses each of the magnet assemblies comprises a magnet for selectively providing a rapidly changing magnetic field capable of inducing weak electric currents in the brain of a patient so as to modify the natural electrical activity of the brain of the patient. See at least Pascual-Leone [0026] “TMS device may comprise electromagnetic coil(s) that, when energized, emit a magnetic field … as magnetic energy that fluctuates in intensity or polarity. The magnetic field may be applied to the brain of a subject to induce an electric current therein… the term "magnetic field" refers generally to the stimulation that may be applied to a subject's brain in TMS). The electromagnetic coil may be housed in an interface that facilitates quick and easy positioning of the coil proximate to a subject's brain. A controller may be provided that runs the electromagnetic coil according to a defined, operating protocol that further simplifies use of the device.”); 
[0039] “An interface may incorporate one or more electromagnetic coils … FIG. 2A, the interface includes a pliable hat-shaped device”), 
their individual positioning on the head mount (Pascual-Leone in at least [0074] for example discloses individual positioning of magnetic assembly on the head mount i.e. location of coil is variable and determinable to cause desired treatment”. See at least Pascual-Leone [0074] “determine the location on the head that the coil should be placed to carry out the intended treatment…the desired location… to achieve a desired granularity with respect to the number of possible positions for the coil”), and 
their selective provision of a rapidly changing magnetic field (Pascual-Leone in at least [0048-0050], [0043] for example discloses selective provision of a rapidly changing magnetic field. See at least Pascual-Leone [0048] “the extent of the subject's exposure to the fluctuating magnetic field may be minimized to the intensity, duration and/or frequency necessary”; [0049] “fluctuating magnetic field”; [0043] “Different electromagnetic coils of a single interface may be energized and fired in different manners”) 
is selected so as to allow the spatial, strength and temporal characteristics of the magnetic field to be custom tailored for each patient, whereby to provide patient-specific TMS therapy, to assist in diagnosis or to map out brain function in neuroscience research (Here, the claim recitation “to assist in diagnosis or to map out brain function in neuroscience research” is being interpreted as intended use/functional limitation and as such, a prior art structure that has ability to so perform the function would read on the limitation. See also MPEP § 2111.04. Nonetheless, Pascual-Leone in at least [0008-0009], [0048], [0071], [0074] for example discloses selected so [0008] “device comprises an electromagnetic coil that … produce a fluctuating magnetic field. A controller controls operation of the electromagnetic coil according to an operating protocol. A plurality of electrodes receive a signal indicative of brain activity in the subject and provide the electrical signal to the controller…”; [0009] “A fluctuating magnetic field is applied from the electromagnetic coil positioned … about the subject's brain. …A detailed map may be generated of the likelihood of brain stimulation to induce desirable and undesirable effects in the subject when targeting different regions of the brain”; [0048] “the extent of the subject's exposure to the fluctuating magnetic field may be minimized to the intensity, duration and/or frequency necessary”; [0071] “headpiece includes an outer shell …that houses various components that together facilitate performing one or more TMS procedures on an individual…placement of TMS coils varies depending on the procedure and the individual”; [0074] “determine the location on the head that the coil should be placed to carry out the intended treatment…the desired location… to achieve a desired granularity with respect to the number of possible positions for the coil”).
As per independent Claim 6, Pascual-Leone discloses a method for providing Transcranial Magnetic Stimulation (TMS) to a patient (Pascual-Leone in at least abstract, fig. 1-10, [0006-0009], [0026], [0038-0043], [0048-0050], [0071-0074] for example discloses relevant subject-matter. More specifically, Pascual-Leone in at least fig. 1-3, 6, 10, [0006], [0038-0039] [0006] “a system for applying transcranial magnetic stimulation to a subject … to deliver a fluctuating magnetic field to a subject's brain to induce an electric current therein”), the method comprising: 
providing apparatus (Pascual-Leone in at least fig. 1-3, 6, 10, [0006], [0038-0039] for example discloses apparatus (fig. 1). See at least Pascual-Leone [0006] “a system for applying transcranial magnetic stimulation to a subject … to deliver a fluctuating magnetic field to a subject's brain to induce an electric current therein”) comprising: 
a head mount for disposition on the head of a patient (Pascual-Leone in at least fig. 2A-2C, fig. 3A-3E, [0039], [0071-0073] for example discloses a head mount for disposition on the head of a patient. See at least Pascual-Leone [0039] “An interface … positioned to deliver a magnetic field to a substantial portion of a seizing subject's brain…the interface includes a pliable hat-shaped device that can be fitted rapidly to most any subject's head”;[0071] “a TMS helmet that can be kept with the subject…FIGS. 3A-E illustrate a … headpiece includes an outer shell … that houses various components that together facilitate performing one or more TMS procedures on an individual.”; [0072] “FIGS. 3B-3E illustrate one embodiment of a headpiece that can be individualized for a particular subject's treatment.”; [0073] “The skeleton …can be shaped to an individual's head. Alternatively, the skeleton may simply come in a number of predetermined sizes that would allow the skeleton to fit a wide variety of head sizes. The skeleton may be formed from a number of strips, each strip including any number of fasteners adapted to engage with the fasteners on the TMS coil”); and 
a plurality of magnet assemblies mounted on the head mount in a predetermined pattern (Pascual-Leone in at least [0038-0039], [0072] for example discloses a plurality of magnet [0038] “An interface may incorporate one or more electromagnetic coils such that, during use, the coil(s) are positioned to deliver a magnetic field to a substantial portion of a … subject's brain… illustrated in FIG. 2A, the interface includes a pliable hat-shaped device that can be fitted rapidly to most any subject's head”),
wherein each of the magnet assemblies comprises a magnet for selectively providing a rapidly changing magnetic field capable of inducing weak electric currents in the brain of a patient so as to modify the natural electrical activity of the brain of the patient (Pascual-Leone in at least [0026] for example discloses each of the magnet assemblies comprises a magnet for selectively providing a rapidly changing magnetic field capable of inducing weak electric currents in the brain of a patient so as to modify the natural electrical activity of the brain of the patient. See at least Pascual-Leone [0026] “TMS device may comprise electromagnetic coil(s) that, when energized, emit a magnetic field … as magnetic energy that fluctuates in intensity or polarity. The magnetic field may be applied to the brain of a subject to induce an electric current therein… the term "magnetic field" refers generally to the stimulation that may be applied to a subject's brain in TMS). The electromagnetic coil may be housed in an interface that facilitates quick and easy positioning of the coil proximate to a subject's brain. A controller may be provided that runs the electromagnetic coil according to a defined, operating protocol that further simplifies use of the device.”); 
positioning the head mount on the head of the patient (Pascual-Leone in at least fig. 6, 10, [0042] for example discloses positioning the head mount on the head of the patient i.e. “multiple electromagnets positioned at different locations”. See at least Pascual-Leone [0042] “TMS device may include … a plurality of electromagnetic coils for delivering a fluctuating magnetic 
selectively providing a rapidly changing magnetic field with at least one of the magnet assemblies (Pascual-Leone in at least [0043] for example discloses selectively providing a rapidly changing magnetic field with at least one of the magnet assemblies i.e. “multiple electromagnets positioned at different locations may be selectively activated”. See Pascual-Leone at least Pascual-Leone [0043] “Different electromagnetic coils of a single interface may be energized and fired in different manners.”); 
wherein the number of magnet assemblies mounted on the head mount (Pascual-Leone in at least [0038-0039] for example discloses wherein the number of magnet assemblies mounted on the head mount. See at least Pascual-Leone [0039] “An interface may incorporate one or more electromagnetic coils … FIG. 2A, the interface includes a pliable hat-shaped device”), 
their individual positioning on the head mount (Pascual-Leone in at least [0074] for example discloses individual positioning of magnetic assembly on the head mount i.e. location of coil is variable and determinable to cause desired treatment”. See at least Pascual-Leone [0074] “determine the location on the head that the coil should be placed to carry out the intended treatment…the desired location… to achieve a desired granularity with respect to the number of possible positions for the coil”), and 
their selective provision of a rapidly changing magnetic field (Pascual-Leone in at least [0048-0050], [0043] for example discloses selective provision of a rapidly changing magnetic field. See at least Pascual-Leone [0048] “the extent of the subject's exposure to the fluctuating [0049] “fluctuating magnetic field”; [0043] “Different electromagnetic coils of a single interface may be energized and fired in different manners”) 
is selected so as to custom tailor the spatial, strength and temporal characteristics of the magnetic field for that patient, whereby to provide patient-specific TMS therapy, to assist in diagnosis or to map out brain function in neuroscience research(Pascual-Leone in at least [0008-0009], [0048], [0071], [0074] for example discloses selected so as to allow the spatial/location, strength/intensity and temporal/duration characteristics of the magnetic field to be custom tailored for each patient, whereby to provide patient-specific TMS therapy which in combination with the operationally coupled electrodes and controller assists in diagnosis or to map out brain function in neuroscience research as recited. See at least Pascual-Leone [0008] “device comprises an electromagnetic coil that … produce a fluctuating magnetic field. A controller controls operation of the electromagnetic coil according to an operating protocol. A plurality of electrodes receive a signal indicative of brain activity in the subject and provide the electrical signal to the controller…”; [0009] “A fluctuating magnetic field is applied from the electromagnetic coil positioned … about the subject's brain…A detailed map may be generated of the likelihood of brain stimulation to induce desirable and undesirable effects in the subject when targeting different regions of the brain”; [0048] “the extent of the subject's exposure to the fluctuating magnetic field may be minimized to the intensity, duration and/or frequency necessary”; [0071] “headpiece includes an outer shell … that houses various components that together facilitate performing one or more TMS procedures on an individual… placement of TMS coils varies depending on the procedure and the individual”; [0074] “determine the location on the head that the coil should be placed to carry out the intended treatment…the desired 
Claim Rejections - 35 U.S.C. § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 4, 5, 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pascual-Leone in view of Mishelevich; David J. et al. (Pub. No.: US 20110105826 A1, hereinafter referred to as “Mishelevich”).
As per dependent Claim 2, Pascual-Leone discloses apparatus according to claim 1 (see Claim 1 analysis above),
Pascual-Leone does not explicitly disclose providing a rapidly changing magnetic field of at least 500-600 Tesla/second corresponding to a magnet movement speed of no less than 400 Hertz.
In an analogous Transcranial Magnetic Stimulation field of endeavor, however, Mishelevich discloses an apparatus for applying Transcranial Magnetic Stimulation (TMS) to a patient (Mishelevich abstract, fig. 2, fig. 4, [0004], [0008], [0012-0030], [0047-0048], [0052], [0057-0058] for example discloses relevant subject-matter, More specifically, Mishelevich in at least fig. 2A, 4A, [0013], [0017], [0021] for example discloses apparatus for applying Transcranial Magnetic Stimulation (TMS) to a patient. See at least Mishelevich [0013] “devices, systems and methods for Transcranial Magnetic Stimulation involving the use of one or more magnetic coils”; Mishelevich [0017] “the TMS systems also include a support configured to hold the TMS electromagnet in position relative to a subject's head. For example, the support may be … a framework, a helmet, or the like”; [0021] “The TMS systems described herein may also include a plurality of TMS electromagnets”)
wherein each of the magnet assemblies comprises a magnet for selectively providing a rapidly changing magnetic field of at least 500-600 Tesla/second corresponding to a magnet movement speed of no less than 400 Hertz (Mishelevich in at least fig. 2A, [0008], [0012], [0014], [0021], [0047], [0057-0058] for example discloses magnet assemblies comprises a [0047] “rapid movements of one or more electromagnets in appropriate directions may allow perturbations of the local electrical fields at the target neural structures”; [0058] “The methods and devices described herein may achieve dB/dt values comparable to those of standard TMS systems … a high power (2 Tesla) and short duration (less than 0.1 ms”; [0014] “the frequency of oscillatory movement may be greater than about 1 kHz, including about 2 kHz to about 20 kHz, about 2 kHz to about 10 kHz, or any sub-range thereof. This frequency may result in perturbation of the magnetic field at the neuronal target in approximately the same scale as the electrical pulsing”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the rotating/oscillating magnet with magnet field parameters of Mishelevich with the TMS system of Pascual-Leone. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of providing TMS using lower power with more efficient targeted stimulation via induced currents at the neuronal target to stimulate neural activity (Mishelevich, [0008], [0012], [0058-0059]).

As per dependent Claim 4, Pascual-Leone discloses an apparatus according to claim 1 (See Claim 1 analysis above)
Pascual-Leone does not explicitly disclose the magnet assemblies comprise a permanent magnet and apparatus for moving the permanent magnet.

wherein the magnet assemblies comprise a permanent magnet (Mishelevich in at least fig. 4A, [0052] discloses electromagnet 401 which can be a permanent magnet. See at least Mishelevich [0052] “permit strong permanent magnets to be used for magnetic stimulation in the context of the present invention”) and apparatus for moving the permanent magnet (Mishelevich in at least fig. 2A, [0047-0048] for example discloses magnet 100/200 is moved by either a rotational motor 130 (see fig. 2A and [0047]) or translationally oscillated by a speaker coil 240 (see fig. 2B and [0048]). See Mishelevich [0047] “TMS electromagnet 100 is aimed toward the target … and turned by shaft 120 by motor 130 so the electromagnet 100 is rotated around central axis 140”; [0048] “electromagnet 200 is aimed toward the target … and moved in and out along the central axis of the electromagnet … by shaft 230 driven by speaker coil 240. Speaker coil 240 is composed of a combination of a speaker-coil permanent magnet and a concentrically located speaker-coil electromagnet in which the current in the speaker-coil electromagnet is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the rotating/oscillating permanent magnet of Mishelevich with the TMS system of Pascual-Leone. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of providing TMS using lower power with more efficient stimulation of induced currents (Mishelevich [0008], [0012]).

		As per dependent Claim 5, the combination of Pascual-Leone and Mishelevich as a whole further discloses apparatus wherein the magnet assemblies comprise an electromagnet (Mishelevich in at least fig. 2A, [0047-0048] for example discloses electromagnet 100. See Mishelevich [0047] “TMS electromagnet 100 is aimed toward the target … and turned by shaft 120 by motor 130 so the electromagnet 100 is rotated around central axis 140”; [0048] “electromagnet 200 is aimed toward the target … and moved in and out along the central axis of the electromagnet … by shaft 230 driven by speaker coil 240. Speaker coil 240 is composed of a combination of a speaker-coil permanent magnet and a concentrically located speaker-coil electromagnet in which the current in the speaker-coil electromagnet is rapidly reversed and thus the speaker-coil electromagnet is alternately attracted and repelled by the speaker-coil permanent magnet. This causes rapid back and forth movement of the speaker-coil electromagnet and what is attached to it”).
As per dependent Claim 7, Pascual-Leone discloses a method according to claim 6 (see Claim 6 analysis above),
Pascual-Leone does not explicitly disclose providing a rapidly changing magnetic field of at least 500-600 Tesla/second corresponding to a magnet movement speed of no less than 400 Hertz.
In an analogous Transcranial Magnetic Stimulation field of endeavor, however, Mishelevich discloses a method for providing Transcranial Magnetic Stimulation (TMS) to a patient (Mishelevich abstract, fig. 2, fig. 4, [0004], [0008], [0012-0030], [0047-0048], [0052], [0057-0058] for example discloses relevant subject-matter, More specifically, Mishelevich in at least fig. 2A, 4A, [0013], [0017], [0021] for example discloses a method for providing Transcranial Magnetic Stimulation (TMS) to a patient. See at least Mishelevich [0013] “devices, systems and methods for Transcranial Magnetic Stimulation involving the use of one or more magnetic coils”; [0021] “The TMS systems described herein may also include a plurality of TMS electromagnets”),  
wherein each of the magnet assemblies comprises a magnet for selectively providing a rapidly changing magnetic field of at least 500-600 Tesla/second corresponding to a magnet movement speed of no less than 400 Hertz (Mishelevich in at least fig. 2A, [0008], [0012], [0014], [0021], [0047], [0057-0058] for example discloses magnet assemblies comprises a magnet (electromagnet 100, see fig. 2A and [0047]) for selectively providing a rapidly changing magnetic field of at least 500 - 600 Tesla/second (the rate of change of the magnetic field is on par with standard TMS systems 2 Tesla/0.1 ms= 20,000 Tesla/second, [0057-0058]) corresponding to a magnet movement speed of no less than 400 Hertz (oscillatory speed should be greater than 1 KHz, see [0014]. See Mishelevich [0047] “rapid movements of one or more [0058] “The methods and devices described herein may achieve dB/dt values comparable to those of standard TMS systems … a high power (2 Tesla) and short duration (less than 0.1 ms”; [0014] “the frequency of oscillatory movement may be greater than about 1 kHz, including about 2 kHz to about 20 kHz, about 2 kHz to about 10 kHz, or any sub-range thereof. This frequency may result in perturbation of the magnetic field at the neuronal target in approximately the same scale as the electrical pulsing”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the rotating/oscillating magnet with magnet field parameters of Mishelevich with the TMS system of Pascual-Leone. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of providing TMS using lower power with more efficient targeted stimulation via induced currents at the neuronal target to stimulate neural activity (Mishelevich, [0008], [0012], [0058-0059]).

As per dependent Claim 8, Pascual-Leone discloses a method according to claim 6 (See Claim 6 analysis above),
Pascual-Leone does not explicitly disclose the magnet assemblies comprise a permanent magnet and apparatus for moving the permanent magnet
 In an analogous Transcranial Magnetic Stimulation field of endeavor, however, Mishelevich discloses a method for providing Transcranial Magnetic Stimulation (TMS) to a patient (Mishelevich abstract, fig. 2, fig. 4, [0004], [0008], [0012-0030], [0047-0048], [0052], [0057-0058] for example discloses relevant subject-matter, More specifically, Mishelevich in at least fig. 2A, 4A, [0013], [0017], [0021] for example discloses a method for providing [0013] “devices, systems and methods for Transcranial Magnetic Stimulation involving the use of one or more magnetic coils”; [0021] “The TMS systems described herein may also include a plurality of TMS electromagnets”),  
wherein the magnet assemblies comprise a permanent magnet (Mishelevich in at least fig. 4A, [0052] discloses electromagnet 401 which can be a permanent magnet. See at least Mishelevich [0052] “permit strong permanent magnets to be used for magnetic stimulation in the context of the present invention”) and apparatus for moving the permanent magnet (Mishelevich in at least fig. 2A, [0047-0048] for example discloses magnet 100/200 is moved by either a rotational motor 130 (see fig. 2A and [0047]) or translationally oscillated by a speaker coil 240 (see fig. 2B and [0048]). See Mishelevich [0047] “TMS electromagnet 100 is aimed toward the target … and turned by shaft 120 by motor 130 so the electromagnet 100 is rotated around central axis 140”; [0048] “electromagnet 200 is aimed toward the target … and moved in and out along the central axis of the electromagnet … by shaft 230 driven by speaker coil 240. Speaker coil 240 is composed of a combination of a speaker-coil permanent magnet and a concentrically located speaker-coil electromagnet in which the current in the speaker-coil electromagnet is rapidly reversed and thus the speaker-coil electromagnet is alternately attracted and repelled by the speaker-coil permanent magnet. This causes rapid back and forth movement of the speaker-coil electromagnet and what is attached to it”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the rotating/oscillating permanent magnet of Mishelevich with the TMS system of Pascual-Leone. A person of ordinary skill would have been motivated to do so, 

		As per dependent Claim 9, the combination of Pascual-Leone and Mishelevich as a whole further discloses a method according to claim 8 wherein the magnet assemblies comprise an electromagnet (Mishelevich in at least fig. 2A, [0047-0048] for example discloses electromagnet 100. See Mishelevich [0047] “TMS electromagnet 100 is aimed toward the target … and turned by shaft 120 by motor 130 so the electromagnet 100 is rotated around central axis 140”; [0048] “electromagnet 200 is aimed toward the target … and moved in and out along the central axis of the electromagnet … by shaft 230 driven by speaker coil 240. Speaker coil 240 is composed of a combination of a speaker-coil permanent magnet and a concentrically located speaker-coil electromagnet in which the current in the speaker-coil electromagnet is rapidly reversed and thus the speaker-coil electromagnet is alternately attracted and repelled by the speaker-coil permanent magnet. This causes rapid back and forth movement of the speaker-coil electromagnet and what is attached to it”).

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pascual-Leone in view of Peterchev; Angel Vladimirov et al. (Pub. No.: US 20110184223 A1, hereinafter referred to as “Peterchev”).
As per dependent Claim 3, Pascual-Leone discloses apparatus according to claim 1 (see Claim 1 analysis above) wherein each device comprises a head mount having a plurality of magnet assemblies mounted on the head mount in a predetermined pattern (Pascual-Leone in at least fig. 2A-2C, fig. 3A-3E, [0038-0039], [0071-0074] for example discloses a head mount [0038] “An interface may incorporate one or more electromagnetic coils such that, during use, the coil(s) are positioned to deliver a magnetic field to a substantial portion of a … subject's brain… illustrated in FIG. 2A, the interface includes a pliable hat-shaped device that can be fitted rapidly to most any subject's head”; [0039] “An interface … positioned to deliver a magnetic field to a substantial portion of a seizing subject's brain…the interface includes a pliable hat-shaped device that can be fitted rapidly to most any subject's head”; [0074] “determine the location on the head that the coil should be placed to carry out the intended treatment…the desired location… to achieve a desired granularity with respect to the number of possible positions for the coil”).
Pascual-Leone does not explicitly disclose a kit of devices and further wherein each of the devices in the kit has its plurality of magnet assemblies mounted in a different predetermined pattern.
In an analogous Transcranial Magnetic Stimulation field of endeavor, however, Peterchev discloses an apparatus for applying Transcranial Magnetic Stimulation (TMS) to a patient (Peterchev in at least abstract, [0004], [0020][00245-0025] for example discloses relevant subject-matter. More specifically, Peterchev in at least [0004], [0020] discloses apparatus for applying Transcranial Magnetic Stimulation (TMS) to a patient. See at least Peterchev [0020] “a coil suitable for transcranial magnetic stimulation (TMS) may be used in conjunction with a TMS device to induce electric field in the brain … a time-varying current is established in an air core coil winding 120 by a pulse generator 118 to create one or more magnetic field pulses…The crown coil device 106 may be further supported on a wearable appliance such as a helmet 104”), wherein the apparatus comprises: 
[0024] “spacers 208 of various thicknesses which may be provided in a kit and used in different combinations and placements to position and fit the crown coil device 106 as desired”; [0025] “To provide for further variation in head sizes and treatments, multiple coils may be provided in a kit with different sizes and shapes along with a kit of spacers to provide for positioning”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the kit concept of Peterchev with the TMS system of Pascual-Leone. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of providing a TMS system that can quickly accommodate different head shapes/sizes and positioning of the electromagnets (Peterchev, [0025]).

Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 20070260107 A1 for disclosing Transcranial Magnetic Stimulation at predetermined locations within the brain using an array of electromagnets arranged in a specified configuration where selected coils in the array are pulsed similar to that claimed.
US 20130137918 A1 for disclosing devices and methods for modulating the electrical activity of a brain in a targeted manner using a weak magnetic field, generally field with a strength of less than about 100 Gauss via magnetic field that is varied over time in a periodic manner, generally with a frequency tuned to specifically affect one of the intrinsic frequencies of the brain similar to that disclosed.
US 20110137104 A1, US 20110034822 A1, US 20090082690 A1 for disclosing magnetic stimulation device having a permanent magnet coupled to and rotated by a motor  with the motor coupled to the magnet by a drive shaft, and the magnet rotation being controlled by a controller  (i.e. controller subunit) that can at least monitor and/or control the rotation of the magnet with control of the rotation including for non-limiting example, the speed of rotation, and the acceleration and/or deceleration of rotation, the time of rotation, and the direction of rotation similar to that claimed.
US 20060122454 A1 for disclosing a system that includes conductive coils located above a patient's head and under a magnetic stimulation device (e.g., magnet with ferromagnetic core) with the conductive coils being in communication with a signal processor and with the conductive coils being in direct or indirect contact with either the patient's head and/or magnetic stimulation device similar to that disclosed.
US 20050228209 A1 for disclosing TMS device including one or more TMS or rTMS coils that are robotically moved in one or more specific manners, external to, but within the vicinity of the region that one wishes to selectively stimulate using electromagnetic field parameters that are modified as a function of distance to the target and the nature of the interposed tissue and with the  movement being [a] carefully metered time/distance continuous orbit around the volume of a 
US 20140163305 A1 for disclosing  device including configurations of rotatable magnets, typically permanent magnets, which when rotated at high speed create high gradient of the electric field component along a nerve fiber for sufficient time to activate the nerve with the magnetic configurations generally employing several magnets positioned and aligned so that the electrical field gradients generated by the magnets all combine at a certain position (or positions) to create a sufficiently large sum to achieve nerve activation at target site similar to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 
	
	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            July 27, 2021